UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-24347 THE ULTIMATE SOFTWARE GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 65-0694077 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) or organization 2000 Ultimate Way, Weston, FL (Address of principal executive offices) (Zip Code) (954) 331 - 7000 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo ¨ Indicate by check mark whether registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨ Accelerated filerþ Non-accelerated filer¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ As of August 3, 2010, there were 25,096,745 shares of the Registrant’s Common Stock, par value $0.01, outstanding. THE ULTIMATE SOFTWARE GROUP, INC. AND SUBSIDIARIES (“ULTIMATE”) TABLE OF CONTENTS Page(s) Part I – Financial Information: Item 1 – Financial Statements: Unaudited Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 1 Unaudited Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and June 30, 2009 2 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and June 30, 2009 3 Unaudited Condensed Consolidated Statement of Stockholders’ Equity and Comprehensive Income (Loss) for the Six Months Ended June 30, 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements 5-11 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 12-17 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 – Controls and Procedures 18 Part II – Other Information: Item 1A – Risk Factors 19 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6 – Exhibits 19 Signatures 20 Certifications i Table of Contents PART 1 – FINANCIAL INFORMATION Item 1 – Financial Statements THE ULTIMATE SOFTWARE GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) As of As of June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments in marketable securities Accounts receivable, net of allowance for doubtful accounts of $800 for 2010 and $600 for 2009 Prepaid expenses and other current assets Deferred tax assets, net Total current assets before funds held for customers Funds held for customers Total current assets Property and equipment, net Capitalized software, net Goodwill Long-term investments in marketable securities Other assets, net Long-term deferred tax assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Current portion of deferred revenue Current portion of capital lease obligations Total current liabilities before customer funds obligations Customer funds obligations Total current liabilities Deferred revenue, net of current portion Deferred rent Capital lease obligations, net of current portion Total liabilities Stockholders’ equity: Preferred Stock, $.01 par value, 2,000,000 shares authorized, no shares issued or outstanding – – Series A Junior Participating Preferred Stock, $.01 par value, 500,000 shares authorized, no shares issued or outstanding – – Common Stock, $.01 par value, 50,000,000 shares authorized, 28,212,156 and 27,620,384 shares issued in 2010 and 2009, respectively Additional paid-in capital Accumulated other comprehensive income (loss) 10 ) Accumulated deficit ) ) Treasury stock, 3,385,925 and 2,985,425 shares, at cost, for 2010 and 2009, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying Notes to Unaudited Condensed Consolidated Financial Statements are an integral part of these financial statements. 1 Table of Contents THE ULTIMATE SOFTWARE GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) For the Three Months For the Six Months Ended June 30, Ended June 30, Revenues: Recurring $ Services License Total revenues Cost of revenues: Recurring Services License 50 Total cost of revenues Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating income (loss) ) ) Other income (expense): Interest expense and other ) Other income, net 45 39 67 Total other income (expense), net ) 11 ) 47 Income (loss) from continuing operations before income taxes ) ) (Provision) benefit for income taxes ) 72 ) 88 Income (loss) from continuing operations $ $ ) $ $ ) Loss from discontinued operations, net of income taxes ) Net loss $ ) $ ) $ ) $ ) Basic earnings (loss) per share: Earnings (loss) from continuing operations $ $ ) $ $ ) Loss from discontinued operations $ ) – $ ) $ ) Total $ ) $ ) $ ) $ ) Diluted earnings (loss) per share: Earnings (loss) from continuing operations $ $ ) $ $ ) Loss from discontinued operations $ ) – $ ) $ ) Total $ ) $ ) $ ) $ ) Weighted average shares outstanding: Basic Diluted The accompanying Notes to Unaudited Condensed Consolidated Financial Statements are an integral part of these financial statements. 2 Table of Contents THE ULTIMATE SOFTWARE GROUP, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) For the Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts Non-cash stock-based compensation expense Non-cash realized loss on foreign currency translation adjustment – Deferred income taxes ) ) Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other current assets ) Other assets 98 Accounts payable ) Accrued expenses and deferred rent ) Deferred revenue ) Net cash provided by operating activities Cash flows from investing activities: Purchases of marketable securities ) ) Maturities of marketable securities Net purchases of securities with customer funds ) ) Capitalized software – ) Purchases of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Repurchases of Common Stock ) – Net proceeds from issuances of Common Stock Excess tax benefit from employee stock plan – Shares acquired to settle employee tax withholding liability ) – Principal payments on capital lease obligations ) ) Net increase in customer fund obligations Net cash provided by financing activities Effect of exchange rate changes on cash (6
